Title: From Benjamin Franklin to Horatio Gates, 5 March 1780
From: Franklin, Benjamin
To: Gates, Horatio


Passy, March. 5. 1780.
I embrace this Opportunity of the Marquis de La Fayette’s return to the Army, to Salute you, my dear old friend, and to present you with my best Wishes for your Health and prosperity.
He will deliver you a Book lately published by General Burgoyn to explain and account for his misfortune. The perusal may amuse you to make the work compleat— Methinks he ought to have given us in it his proclamation contrasted with his capitulation.
We are making great Preparations here, intending an active, and hoping for a successful Campaign.
May God give us soon a good Peace, and bring you and I together again over a Chessboard, where we may have Battles without Bloodshed. I am ever, with the highest Esteem, Dear sir, Your most obedient most humble Servant
Gen. Gates.
